Weathers v Rios (2019 NY Slip Op 08442)





Weathers v Rios


2019 NY Slip Op 08442


Decided on November 20, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
SHERI S. ROMAN
LINDA CHRISTOPHER, JJ.


2018-14963
 (Index No. 8161/10)

[*1]Ronald B. Weathers, respondent, 
vAlex Rios, appellant.


Schwartz Law, P.C., Garden City, NY (Evan S. Schwartz and Matthew J. Conroy of counsel), for appellant.
Bruce S. Reznick, P.C. (Pollack, Pollack, Isaac & DeCicco, LLP, New York, NY [Brian J. Isaac], of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Wayne Saitta, J.), dated November 8, 2018. The order, insofar as appealed from, granted the defendant's motion to restore the action to the trial calendar for a new trial on the issue of damages only as to future physical therapy and future medical expenses.
ORDERED that the order is reversed insofar as appealed from, on the law, with costs, and the motion to restore the matter to the trial calendar for a trial on all the categories of the plaintiff's damages is granted.
In light of our determination of a related appeal (see Weathers v Tri State Consumer Ins. Co., 168 AD3d 785), in which we concluded that the action is subject to a new trial on all the categories of the plaintiff's alleged damages, the order appealed from, which limited the new trial on the issue of damages to only future physical therapy and future medical expenses, must be reversed insofar as appealed from.
Moreover, the plaintiff's request for reconsideration of the determination in Weathers v Tri State Consumer Ins. Co. (168 AD3d 785) is not properly before this Court.
RIVERA, J.P., BALKIN, ROMAN and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court